 



Exhibit 10.54
N e s t l é  s.a.
Dreyer’s Grand Ice
Cream Holdings, Inc.
5929 College Avenue
Oakland, CA 94618
U.S.A.
Attn. Douglas M. Holdt
DUPLICATA
Vevey, 23rd May, 2005
FC-TREAS./KD/nia
Re: Bridge Loan Facility for up to USD 400 million dated June 11, 2003 by and
between Nestlé S.A. and Dreyer’s Grand Ice Cream Holdings, Inc., as amended
Dear Mr. Holdt,
As discussed, the referenced Bridge Loan Facility shall be amended, effective as
of June 15, 2005, by replacing in its entirety the paragraphs hereunder with the
following:

                      Amount of Loan   :   Up to a maximum amount of USD
700’000’000. —
(seven hundred million U.S. dollars) (the “Loan”)
 
                   
Margin
  :   Rating   Margin    
 
                   
 
                   
 
      AAA     12,5     basis points
 
      AA     20     basis points
 
      A+/A1     25     basis points
 
      A/A2     35     basis points
 
      A-/A3     40     basis points
 
      BBB+/Baa1     50     basis points
 
      BBB/Baa2     60     basis points
 
      BBB+/Baa3     70     basis points
 
      BBB-     80     basis points
 
      BB/BB-     90     basis points
 
                            The applicable Margin shall be the one set above
opposite the long term unsecured debt rating, to be defined according to Annex 1
hereto, of the Borrower, as determined by the Lender, based upon (i) each half
yearly and yearly financial statements of the Borrower, as published, and
(ii) the ratio of net debt/EBITDAR, where EBITDAR is adjusted for non-recurring
deal expenses/revenues (both cash and non-cash), the effects of reverse
acquisition accounting, royalties and license fees paid to the Lender or an
affiliate of the Lender, and other adjustments consistent with the determination
of EBITDAR as reported by Borrower to the DGICH board and Lender, and
(iii) EBITDAR/net debt ratio of such financial statements. The Margin so
determined shall be applicable as from the date of publication of such financial
statements by the Borrower until the next date of such financial statements by
Borrower.

              AVENUE NESTLÉ 55   CH-1 800 VEVEY (SUISSE)   TÉLÉPHONE 021 924 21
11   TÉLÉFAX 021 921 18 85

 



--------------------------------------------------------------------------------



 



Term
:
Twelve months. At the option of the Borrower, and upon not less than thirty
(30) days prior notice to the Lender, the Loan may be extended for additional
periods not to exceed 12 months, provided however that the Loan may not be
extended beyond December 31, 2006; and provided that, at the date of the
extension request, no material adverse change exists in the financial condition
of the Borrower which may have an effect on its ability to repay the Loan.





Events of Default
:
The occurrence of any of the following shall constitute an Event of Default:

  (a)   Failure to pay any principal amount due hereunder within five business
days after the date due.     (b)   An Event of Default under the Dreyer’s Grand
Ice Cream, Inc. Credit Agreement dated July 25, 2000, as amended, (the “Credit
Facility”), or any other credit facility replacing in whole or in part such
Credit Facility pursuant to which the lender(s) thereto have made a demand for
the immediate payment of principal due thereunder.     (c)   Any representation
or warranty by Borrower is incorrect in any material respect.     (d)  
Determination by the Lender in accordance with the Margin determination
hereunder (as amended) for each fiscal year that either (i) the net debt/EBITDAR
ratio exceeds 5.75, or (ii) EBITDAR/net debt is less than 15%.



All other terms and conditions of the referenced Bridge Loan Facility are
unchanged by this amendment letter and remain in full force and effect.
Please indicate your agreement by signing and returning to us the attached copy
of this amendment letter.
Yours sincerely,
Nestlé S.A.
(-s- K. Derder and -s- J. Marmier) [f11195f1119501.gif]
Agreed and accepted:
Dreyer’s Grand Ice Cream Holdings, Inc.
(-s- Douglas M. Holdt) [f11195f1119502.gif]
By: Douglas M. Holdt          

 